UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6436


MAURICE PATRICK FORTUNE, III,

                Petitioner - Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:13-cv-00841-LO-TCB)


Submitted:   June 26, 2014                 Decided:    June 30, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Maurice Patrick Fortune, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Maurice    Patrick      Fortune,       III,       seeks    to    appeal      the

district      court’s    order     dismissing        without       prejudice         his   28

U.S.C.     § 2254      (2012)    petition.               This    court    may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain     interlocutory        and       collateral       orders,       28    U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                           The order Fortune

seeks    to   appeal    is   neither    a        final    order    nor    an    appealable

interlocutory or collateral order.                       See Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993).        Accordingly,       we    dismiss       the        appeal    for    lack      of

jurisdiction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court    and    argument         would    not    aid    the    decisional

process.

                                                                                 DISMISSED




                                             2